DETAILED ACTION
Applicant’s amendment and arguments filed November 17, 2021 is acknowledged.
Claims 1, 2, 6, and 7 have been amended.
Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2009/0310519 A1) in view of Gandham et al. (hereinafter Gandham) (U.S. Patent Application Publication # 2007/0140149 A1), and further in view of Shekalim (U.S. Patent Application Publication # 2011/0182253 A1).
Regarding claims 1, 6, and 7, Kim teaches and discloses an information processing apparatus (mobile node, figure 1) and a method comprising: 
classifying, in a system, a plurality of nodes (mobile nodes, figure 1), a plurality of first relay devices (mobile nodes, figure 1), and a plurality of second relay devices (mobile nodes, figure 1), each of the plurality of nodes is connected to one of the plurality of first relay devices and each of the plurality of first relay devices is connected to a subset of the plurality of second relay devices, the plurality of nodes into a plurality of groups such that different nodes individually connected to different first relay devices having different a subset of second relay devices connected thereto are classified into different groups ([0015]; teaches classifying a plurality of nodes into different hierarchical groups represented by different management node and head node; figures 1-9; claim 21); 
selecting a representative node (management node, figure 1) from each of the plurality of groups ([0015]; teaches determining the head node of the plurality of nodes; figures 1-9); 
(head node, figure 1), a first transfer process is performed, where remaining representative nodes other than the one of the representative nodes transfer data according to a first tree (hierarchy of the plurality of nodes which form a tree; figures 1-9), in parallel with which a second transfer process is performed, where the remaining representative nodes transfer, according to a second tree, data different from the data transferred in the first transfer process ([0011]; [0015]; [0038]; [0046]; teaches the performing communication of data through the hierarchy of the plurality of nodes which form a tree via a first head node and second head node; figures 1-9). 
However, Kim may not expressly disclose determining, with respect to each of the plurality of groups, communication order of second internode communication performed between two or more nodes included in the each of the plurality of groups before or after the first internode communication such that, with the representative node of the each of the plurality of groups serving as a base point, a third transfer process is performed, where remaining nodes other than the representative node transfer data according to a third tree, in parallel with which a fourth transfer process is performed, where the remaining nodes transfer, according to a fourth tree, data different from the data transferred in the third transfer process. 
Nonetheless, in the same field of endeavor, Gandham teaches and suggests determining, with respect to each of the plurality of groups, communication order of second internode communication performed between two or more nodes included in the ([0063]; [0073]; [0074]; [0075]; teaches a tree/branch of wireless sensors communicating in parallel and performing a transfer process; figures 8A-B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tree/branch of wireless sensors communicating in parallel and performing a transfer process as taught by Gandham with the method and apparatus as disclosed by Kim for the purpose of optimizing communication in a wireless mesh network.
However, Kim, as modified by Gandham, may not expressly disclose a system including a plurality of layers, where each of the plurality of layers includes two or more first relay devices among the plurality of first relay devices, each of the second relay devices connects the plurality of layers (although Kim does teach and suggest classifying the different levels of nodes in the network; [0009]; figure 1).
Nonetheless, in the same field of endeavor, Shekalim teaches and suggests a system (network, 10, figure 1) including a plurality of layers (layers, figure 1; [0082]), where each of the plurality of layers includes two or more first relay devices (nodes, 19, figure 1) among the plurality of first relay devices, each of the second relay devices (nodes, 19, figure 1) connects the plurality of layers (figure 1; [0082]; [0085]; teaches designating a plurality of nodes in a system including a plurality of layers, wherein the layers include network nodes connecting the plurality of layers; [0089]; [0090]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate designating a plurality of nodes in a system including a plurality of layers, wherein the layers include network nodes connecting the plurality of layers as taught by Shekalim with the method and apparatus as disclosed by Kim, as modified by Gandham, for the purpose of optimizing communication in a layered wireless mesh network, as suggested by Shekalim.

Regarding claim 2, Kim, as modified by Gandham and Shekalim, further teaches and discloses wherein the classifying includes classifying, into a same group, different nodes individually connected to different first relay devices having a same subset of second relay devices connected thereto ([0015]; teaches classifying a plurality of nodes into different hierarchical groups represented by different management node and head node; figures 1-9; claim 21). 

Regarding claim 3, Kim, as modified by Gandham and Shekalim, further teaches and discloses wherein the representative node of the each of the plurality of groups is, among the two or more nodes included in the each of the plurality of groups, a node assigned a process having a lowest identification number ([0011]; [0015]; [0038]; [0046]; figures 1-9). 

Regarding claim 4, Kim, as modified by Gandham and Shekalim, further teaches and discloses wherein: the first internode communication is performed after the second internode communication, in the third transfer process, a part of data stored in the remaining nodes is transferred to the representative node of the each of the plurality of groups, and in the fourth transfer process, another part of the data stored in the remaining nodes is transferred to the representative node of the each of the plurality of groups, and in the first transfer process, a part of data consolidated and gathered in the remaining representative nodes is transferred to the one of the representative nodes, and in the second transfer process, another part of the data consolidated and gathered in the remaining representative nodes is transferred to the one of the representative nodes ([0011]; [0015]; [0038]; [0046]; teaches the performing communication of data through the hierarchy of the plurality of nodes which form a tree via a first head node and second head node; figures 1-9). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2009/0310519 A1) in view of Gandham et al. (hereinafter Gandham) (U.S. Patent Application Publication # 2007/0140149 A1) and Shekalim (U.S. Patent Application Publication # 2011/0182253 A1), and further in view LEHNHARDT et al. (hereinafter Lehnhardt) (U.S. Patent Application Publication # 2020/0293686 A1)
Regarding claim 5, Kim, as modified by Gandham and Shekalim, discloses the claimed invention, but may not expressly disclose wherein: the determining of the 
Nonetheless, in the same field of endeavor, Lehnhardt teaches and suggests wherein: the determining of the communication order of the first internode communication includes generating the second tree by cyclic shifting, in the first tree, a position of each of the remaining representative nodes, and the determining of the communication order of the second internode communication includes generating the fourth tree by cyclic shifting, in the third tree, a position of each of the remaining nodes ([0085]; [0089]; teaches building relation is obtained by constructing a tree 400 using a cyclic shift).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate building relation is obtained by constructing a tree 400 using a cyclic shift as taught by Lehnhardt with the method and apparatus as disclosed by Kim, as modified by Gandham and Shekalim, for the purpose of effectively building a relation by constructing a tree 400 using a cyclic shift.




Response to Arguments
Applicant's arguments with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 16, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477